Exhibit 10.2
AMENDMENT NO. 1 TO THE
PATENT AND TECHNOLOGY LICENSE AGREEMENT
This AMENDMENT NO. 1 to the Exclusive PATENT AND TECHNOLOGY LICENSE AGREEMENT
between the PARTIES dated September 11, 2006 (“ORIGINAL LICENSE”), effective the
21st day of December, 2007 (which is the date this AMENDMENT NO. 1 has been
fully executed by all PARTIES), is made by and between: (1) THE BOARD OF REGENTS
(“BOARD”) of THE UNIVERSITY OF TEXAS SYSTEM (“SYSTEM”), an agency of the State
of Texas, whose address is 201 West 7th Street, Austin, Texas 78701, on behalf
of THE UNIVERSITY OF TEXAS M. D. ANDERSON CANCER CENTER (“UTMDACC”), a component
institution of SYSTEM; (2) THE HENRY M. JACKSON FOUNDATION FOR THE ADVANCEMENT
OF MILITARY MEDICINE, INC. (“HJF”), a Maryland tax-exempt corporation, whose
address is 140 1 Rockville Pike, Suite 600, Rockville, Maryland 20852, on its
own behalf and on behalf of THE UNIFORMED SERVICES UNIVERSITY OF THE HEALTH
SCIENCES (“USU”), an institution of higher learning within the Department of
Defense, an agency of the United States Government, located at 4301 Jones Bridge
Road, Bethesda, Maryland 20814-4779; and (3) APTHERA, INC. (formerly known as
ADVANCED PEPTIDE THERAPEUTICS, INC.; hereafter referred to as “LICENSEE”).
BOARD, HJF and LICENSEE may be referred to hereafter collectively as the
“PARTIES.”
RECITALS
A. ADVANCED PEPTIDE THERAPEUTICS, INC., a Delaware corporation having a
principal place of business located at 9450 E. Larkspur Drive, Scottsdale,
Arizona 85260- 8417, has changed its name since execution of the ORIGINAL
LICENSE to APTHERA, INC.
B. BOARD, HJF and LICENSEE desire to amend the ORIGINAL LICENSE.
NOW, THEREFORE, in consideration of the mutual covenants contained herein, the
sufficiency of which is hereby acknowledged, the PARTIES hereby agree to the
following:
AMENDED TERMS

1.   Section 13.3(d) of ORIGINAL LICENSE shall be deleted in its entirety and
replaced with the following:       13.3(d) upon thirty (30) calendar days
written notice from UTMDACC, if LICENSEE fails to acquire at least seven million
dollars ($7,000,000.00) in funding (whether by debt, equity, merger, reverse
merger, grant, corporate partnering or sublicensing) and provides evidence of
same to UTMDACC on or before June 30, 2008; or   2.   The PARTIES acknowledge
and agree that, except as set forth in this AMENDMENT NO. 1 the terms and
conditions of the ORIGINAL LICENSE shall remain in full force and effect.

1



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the PARTIES hereto have caused their duly authorized
representatives to execute this AMENDMENT NO. 1.

              BOARD OF REGENTS OF THE   APTHERA, INC. UNIVERSITY OF TEXAS SYSTEM
          By:  /s/ John Mendelsohn, M.D.   By:  /s/ Robert E. Kennedy   John
Mendelsohn, M.D. President     Name:  Robert E. Kennedy   The University of
Texas     Title: President and CFO   M. D. Anderson Cancer Center  
Date: 12/06/07

Date: 12/21/07

              THE UNIVERSITY OF TEXAS   THE HENRY M. JACKSON FOUNDATION FOR M.
D. ANDERSON CANCER CENTER   THE ADVANCEMENT OF MILITARY MEDICINE, INC.   By: 
/s/ Leon Leach   By:  /s/ John W. Lowe   Leon Leach     John W. Lowe   Executive
Vice President     President   The University of Texas
M. D. Anderson Cancer Center
Date: 12/11/07

Date: 12/21/07

          Approved as to Content:
    By:   /s/ Christopher C. Capelli         Christopher C. Capelli      Vice
President, Technology Transfer
M. D. Anderson Cancer Center     

Date: 12/17/07

2